Case 1:19-cv-00691-JMS-TAB Document 9 Filed 02/21/19 Page 1 of 8 PageID #: 55



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

ERIC J MAPES,                                         )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )       No. 1:19-cv-00691-JMS-TAB
                                                      )
THE STATE OF INDIANA,                                 )
TERRY CURRY,                                          )
INDIANAPOLIS METROPOLITAN POLICE                      )
DEPARTMENT,                                           )
MARION COUNTY,                                        )
TIMOTHY OTSU,                                         )
CVS,                                                  )
                                                      )
                              Defendants.             )

                                             ENTRY

       Pending before the Court are pro se Plaintiff Eric Mapes’ Complaint, [Filing No. 1],

Motion to Proceed In Forma Pauperis, [Filing No. 2], Motion to Appoint Effective Counsel and

Stay ““American’s With Disabilities Act Accommodation Request”” [sic], [Filing No. 3], and

Motion to Amend and Affidavit, [Filing No. 7]. This Entry first addresses Mr. Mapes’ Motion to

Proceed In Forma Pauperis, then screens his Complaint pursuant to 28 U.S.C. § 1915(e)(2),

considers his request for counsel and Motion to Amend, and directs further proceedings.

                                                 I.
                           MOTION TO PROCEED IN FORMA PAUPERIS

       28 U.S.C. § 1915(a) permits the Court to authorize a party to file a lawsuit “without

prepayment of fees” if the party “submits an affidavit” including a statement of the party’s assets.

28 U.S.C. § 1915(a)(1). Mr. Mapes appears to have used just the first page of the form motion

from the Northern District of Indiana, where this matter was originally filed, followed by two

screenshots of additional financial documentation. [See Filing No. 2.] Missing, however, is any
Case 1:19-cv-00691-JMS-TAB Document 9 Filed 02/21/19 Page 2 of 8 PageID #: 56



signed affidavit or declaration under penalty of perjury. See id. (requiring “affidavit” in support);

id. § 1746 (explaining that signed declaration may substitute for affidavit); Fed. R. Civ. P. 11(a)

(explaining that filings must be verified if specifically required by “rule or statute”). The Court

therefore DENIES WITHOUT PREJUDICE Mr. Mapes’ Motion to Proceed In Forma Pauperis.

[Filing No. 2.] Mr. Mapes may renew his Motion by filling out and submitting the complete form

available on the Southern District of Indiana’s website and attached hereto, which contains a space

for a signed declaration under penalty of perjury on the final page.

                                                 II.
                                              SCREENING

        A. Screening Standard

        Pursuant to 28 U.S.C. § 1915(e)(2), the Court shall dismiss a case brought by a plaintiff

proceeding in forma pauperis “at any time if the court determines that . . the action . . . is frivolous

or malicious; . . . fails to state a claim on which relief may be granted; or . . . seeks monetary relief

against a defendant who is immune from such relief.” In determining whether a complaint states

a claim, the Court applies the same standard as when addressing a motion to dismiss under Federal

Rule of Civil Procedure 12(b)(6). See Lagerstrom v. Kingston, 463 F.3d 621, 624 (7th Cir. 2006).

To survive dismissal:

        [the] complaint must contain sufficient factual matter, accepted as true, to state a
        claim for relief that is plausible on its face. A claim has facial plausibility when
        the plaintiff pleads factual content that allows the court to draw the reasonable
        inference that the defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints such as that filed by the plaintiff

are construed liberally and held “to a less stringent standard than formal pleadings drafted by

lawyers.” Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015) (internal quotation omitted).




                                                   2
Case 1:19-cv-00691-JMS-TAB Document 9 Filed 02/21/19 Page 3 of 8 PageID #: 57



       B. Complaint

       Mr. Mapes raises a litany of allegations against a variety of defendants. Insofar as the

Court can discern, the document labelled “Complaint” appears to raise a claim under the

Americans with Disabilities Act (“ADA”) premised upon CVS’s refusal to allow him to pick up a

“MoneyGram” money transfer. [Filing No. 1 at 2.] The Complaint next alleges that police

responded to a call from CVS staff and perhaps falsely arrested Mr. Mapes and used excessive

force in arresting him. [Filing No. 1 at 2.] Finally, the Complaint alleges that “guards” at the

Marion County Jail assaulted Mr. Mapes and that Mr. Mapes was not provided proper medical

treatment. [Filing No. 1 at 2-3.]

       The untitled document which follows Mr. Mapes’ Complaint, however, contains sporadic

and nearly incomprehensible allegations in single-spaced blocks of text. The first two pages

describe Mr. Mapes’ discussions with various local Marion County officials concerning Mr.

Mapes’ alleged disabilities and alleged harassment by Indianapolis Metropolitan Police

Department (“IMPD”) officials. [Filing No. 1 at 4-5.] Next, the document alleges that CVS caused

Mr. Mapes to be arrested and face charges of criminal trespass because of his disabilities. [Filing

No. 1 at 5.] The document then alleges that IMPD caused a social worker to contact Mr. Mapes

who “harass[ed]” him. [Filing No. 1 at 6.] Most of the remainder of the document’s allegations

are beyond comprehension, though it appears that Mr. Mapes alleges that the State of Indiana

libeled and defamed him and then again suggests that the Marion County Jail treated him

improperly. [Filing No. 1 at 7-12.]

       C. Discussion

       To the extent Mr. Mapes intended the untitled document attached to his Complaint to serve

as part of his Complaint, the Court must reject it under Rule 8, which requires a complaint to



                                                3
Case 1:19-cv-00691-JMS-TAB Document 9 Filed 02/21/19 Page 4 of 8 PageID #: 58



contain “a short and plain statement of the claim showing that the pleader is entitled to relief.”

Fed. R. Civ. P. 8(a)(2). The document contains copious amounts of extraneous quotations and

citations to case law, statutes, the Constitution, and assorted regulatory materials. This material,

combined with the scattershot nature of the factual allegations, makes it extremely difficult to

ascertain the basis for Mr. Mapes’ allegations.

       To ensure the orderly development of this action, the Court will analyze Mr. Mapes’

allegations as presented so as to enable Mr. Mapes to file as clear and concise an Amended

Complaint as possible. First, the Court understands Mr. Mapes to be raising a claim under Title

III of the ADA, which “prohibit[s] public accommodations from discriminating against individuals

because of their disabilities.” PGA Tour, Inc. v. Martin, 532 U.S. 661, 681-82 (2001) (citing 42

U.S.C. § 12182(a)); see 42 U.S.C. § 12181(7)(F) (providing that a pharmacy is considered a public

accommodation). But Mr. Mapes does not allege any facts that would allow for the reasonable

inference that he was refused services because of his disability. Instead, his Complaint alleges that

he is disabled and that CVS refused to serve him. In his Amended Complaint, Mr. Mapes should

set forth what happened during the incident and the facts that support his belief that CVS refused

to serve him because of his disability.

       Second, Mr. Mapes fails to identify who is responsible for any false arrest or excessive

force. The IMPD and Marion County may not be held vicariously liable for the allegedly

unconstitutional actions of its officers or jail guards under § 1983, and none of Mr. Mapes’

allegations suggest that the IMPD or Marion County may be held directly liable for having an

unconstitutional policy, practice, or procedure. Cf. Doe v. Vigo Cnty., 905 F.3d 1038, 1044-45

(7th Cir. 2018).




                                                  4
Case 1:19-cv-00691-JMS-TAB Document 9 Filed 02/21/19 Page 5 of 8 PageID #: 59



        Third, at times Mr. Mapes suggests that he is challenging a state court proceeding for

criminal trespass or a restraining order requiring Mr. Mapes to stay away from CVS stores. [Filing

No. 1 at 19.] Mr. Mapes may not “appeal” a state court decision in a federal lawsuit. 4901 Corp.

v. Town of Cicero, 220 F.3d 522, 527 (7th Cir. 2000). If the proceedings in state court are ongoing,

then his claims are subject to Younger abstention because “federal jurisdiction would intrude into

ongoing state criminal proceedings” or “civil enforcement proceedings . . . akin to criminal

prosecutions.” Mulholland v. Marion Cnty. Election Bd., 746 F.3d 811, 815 (7th Cir. 2014). If

the proceedings have concluded, then they are subject to dismissal under the Rooker Feldman

doctrine which “precludes lower federal court jurisdiction over claims seeking review of state court

judgments or over claims that are inextricably intertwined with state court determinations.” 4901

Corp., 220 F.3d at 527 (internal quotation omitted). Mr. Mapes may not reallege any claim

challenging the state court proceedings for criminal trespass or the “stay away” order.

        Fourth, it is unclear what claim Mr. Mapes brings against prosecutor Terry Curry, but to

the extent Mr. Mapes alleges that Mr. Curry improperly brought criminal or civil restraining

proceedings against him, those claims are barred by prosecutorial immunity. See Van de Kamp v.

Goldstein, 555 U.S. 335 (2009). Mr. Mapes may not reallege any claims based upon Mr. Curry’s

prosecutorial decisions.

        Fifth, Mr. Mapes lists the State of Indiana, Marion County, and Timothy Otsu as

defendants, but fails to allege what any of these defendants did to harm him. Mr. Mapes’ vague

complaints that the State of Indiana “libeled” him and that Mr. Otsu “harassed” him do not state a

claim to relief.

        Sixth, Mr. Mapes is advised that “[u]nrelated claims against different defendants belong in

different suits.” UVM Student Ass’n v. Lovell, 888 F.3d 854, 863 (7th Cir. 2018) (internal quotation



                                                 5
Case 1:19-cv-00691-JMS-TAB Document 9 Filed 02/21/19 Page 6 of 8 PageID #: 60



omitted). A party may only join defendants if the claims against them “aris[e] out of the same

transaction, occurrence, or series of transactions or occurrences.” Fed. R. Civ. P. 20(a)(2)(A);

Mitchell v. Kallas, 895 F.3d 492, 502-03 (7th Cir. 2018) (explaining that courts sever “‘omnibus’

complaints . . . that raise claims about unrelated defendants”). Here, Mr. Mapes appears to allege

claims including an incident at the CVS, improper treatment at the Marion County Jail, and more

general improper conduct by the IMPD and others. These claims are legally unrelated to one

another. In his Amended Complaint, Mr. Mapes should allege only claims that meet the standard

for joinder set out above. Any additional, unrelated claims must be brought, if at all, in a separate

lawsuit.

       Finally, in his Amended Complaint Mr. Mapes shall not discuss cases, statutes,

constitutional provisions, or regulations beyond a citation explaining the basis for a particular

cause of action. A pleading is not the appropriate place for Mr. Mapes to argue the merits of his

case. Rather, the purpose is to set forth, in a “short and plain statement,” what happened, who took

the alleged actions, and what Mr. Mapes wants as relief. See Fed. R. Civ. P. 8(a). If Mr. Mapes

complies with this instruction and files an Amended Complaint setting forth allegations as to who

did what and how it violated his rights, the Court will then screen the Amended Complaint for

legal sufficiency under 28 U.S.C. § 1915(e)(2). But if Mr. Mapes again files a document

discussing various case law and constitutional provisions and airing general grievances that do not

pertain to his specific claims in this case, the Court will dismiss his case with prejudice.

                                              III.
                                       REMAINING MOTIONS

       The Court DENIES Mr. Mapes’ Motion to Appoint Effective Counsel, [Filing No. 3], for

three reasons. First, the Court may not appoint counsel, but may only attempt to recruit counsel

for pro se litigants in appropriate circumstances. Romanelli v. Suliene, 615 F.3d 847, 851 (7th Cir.

                                                  6
Case 1:19-cv-00691-JMS-TAB Document 9 Filed 02/21/19 Page 7 of 8 PageID #: 61



2010); 28 U.S.C. § 1915(e)(1) Second, appointment of counsel would be premature. Mr. Mapes

has yet to file a viable complaint and process has not been issued to Defendants. The Seventh

Circuit has held that “until the defendants respond to the complaint, the plaintiff’s need for

assistance of counsel . . . cannot be gauged.” Kadamovas v. Stevens, 706 F.3d 843, 845 (7th Cir.

2013). Finally, like his Complaint, Mr. Mapes’ request for counsel is difficult to parse. Mr. Mapes

may renew his Motion after his complaint has been screened and defendants have responded by

using the form found on the Court’s website and attached to this Entry.

       Also contained within Mr. Mapes’ Motion is a request for a stay. But as of now, Mr. Mapes

does not have an operative complaint in this matter, and Mr. Mapes’ filing provides no legitimate

basis for a stay. The Court therefore DENIES Mr. Mapes’ request for a stay.

       Finally, the Court DENIES Mr. Mapes’ Motion to Amend. [Filing No. 7.] While it is

unclear based on this filing what it is that Mr. Mapes is attempting to amend, the Court has already

provided Mr. Mapes with an opportunity to file a clean, concise Amended Complaint which

contains allegations supporting only the related claims he wishes to pursue in this matter. His

Motion to Amend is therefore unnecessary.

                                             IV.
                                    FURTHER PROCEEDINGS

       As explained above, the Court DENIES WITHOUT PREJUDICE Mr. Mapes’ Motion

for Leave to Proceed In Forma Pauperis [2], DISMISSES his Complaint with leave to amend,

DENIES WITHOUT PREJUDICE his Motion to Appoint Effective Counsel [3], DENIES his

request for a stay, and DENIES his Motion to Amend [7].

       Mr. Mapes may file an Amended Complaint which complies with Rule 8 on or before

March 22, 2019. The Amended Complaint must contain allegations which arise out of the same

transaction, occurrence, or series of transactions or occurrence and may not allege any claims

                                                 7
Case 1:19-cv-00691-JMS-TAB Document 9 Filed 02/21/19 Page 8 of 8 PageID #: 62



challenging his state-court proceedings. Mr. Mapes shall also file a renewed motion for leave to

proceed in forma pauperis using the attached form or pay the full $400 filing fee on or before

March 22, 2019.

       The failure to file an Amended Complaint and either pay the filing fee or file a renewed

motion for leave to proceed in forma pauperis by the March 22, 2019 deadline will result in the

dismissal of this action without further notice or opportunity to show cause. Because Mr. Mapes

has not alleged viable claims, no summons shall issue at this time.




           Date: 2/21/2019




Distribution:

ERIC J MAPES
4822 E Michigan St #4
Indianapolis, IN 46201




                                                8
